Citation Nr: 0515158	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  01-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the grant of a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from December 1945 to May 1947 
and from January 1950 to December 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claim for an effective date 
earlier than January 12, 1998 for his TDIU.  The Board 
remanded the claim in January 2002 and again in March 2004 
for additional development, including requesting records of 
the Social Security Administration (SSA) and following up on 
that request, and indicating whether clear and unmistakable 
error (CUE) in a prior rating action was being claimed.  That 
development has taken place, as acknowledged by the veteran's 
representative in the most recent May 2005 Appellant's Brief 
(p. 2).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board will therefore decide the veteran's claim.

The undersigned Veterans Law Judge (VLJ) of the Board granted 
the veteran's motion to advance his case on the Board's 
docket in March 2004, because good or sufficient cause, i.e., 
his advanced age, has been shown.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran was receiving the 
highest possible, 50 percent, evaluation for his bilateral 
frozen feet residuals, and did not meet the minimum 
requirements for entitlement to consideration for a TDIU on a 
schedular basis.

2.  The change in the rating criteria applicable to the 
veteran's frozen feet residuals effective January 12, 1998 
provided for the first time for separate evaluations for each 
foot, resulting in an evaluation of 60 percent under the 
applicable regulatory provisions, and thus rendering the 
veteran eligible for a TDIU on a schedular basis.

3.  Neither the veteran nor his representative has alleged a 
specific instance of CUE in a prior decision, despite being 
given an opportunity to do so.

4.  The preponderance of the evidence reflects that the 
veteran's service-connected disabilities did not render him 
unemployable such that he was entitled to extraschedular 
consideration for a TDIU prior to January 12, 1998.


CONCLUSION OF LAW

An effective date for the veteran's TDIU prior to the January 
12, 1998 effective date of the amendments to the applicable 
rating criteria is not warranted, because this is the first 
date as of which the veteran was eligible for a TDIU under 
the schedular criteria, and there has been no claim or 
showing of CUE in a prior decision or of earlier entitlement 
to extraschedular consideration for a TDIU.  38 U.S.C.A. 
§ 5110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.114, 3.159, 3.321(b), 3.340, 3.341, 3.400, 
4.15, 4.16, 4.18, 4.25, 4.26 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  VA met this requirement here.  After the 
Board's January 2002 remand, the AMC sent the veteran an 
April 2003 VCAA letter regarding his earlier effective date 
claim.  Then, after the AMC issued a June 2003 supplemental 
statement of the case (SSOC) denying the claim, the Board 
again remanded it, in March 2004.  After that decision, the 
AMC sent an August 2004 letter explaining VA's duties to 
notify and assist him with his earlier effective date claim 
and the veteran's rights and responsibilities in this regard, 
and subsequently readjudicated the claim in a February 2005 
SSOC.  Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the veteran prior to readjudicating his claim 
after each of the Board's remands.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The AMC's April 
2003 letter explained that the veteran still had a pending 
appeal on the issue of entitlement to an earlier effective 
date for his TDIU claim.  The letter also explained the new 
duties established by the VCAA.  The AMC also wrote: "[T]ell 
us about any additional information or evidence that you want 
us to try to get for you," and told the veteran he could 
specifically claim CUE in prior rating decisions and how to 
do so.  The AMC's March 2004 letter explained what the 
evidence had to show in order to establish entitlement to a 
TDIU and the respective responsibilities of VA and the 
veteran in obtaining evidence in support of his claim.  
Moreover, the AMC included the relevant portions of 38 C.F.R. 
§ 3.400 (2004), pertaining to earlier effective dates, in its 
June 2003 and February 2005 SSOCs.  In addition, the AMC 
included in its June 2003 and February 2005 SSOCs the text of 
VCAA implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, VA complied with the all of the 
elements of the notice requirement.  And, to the extent that 
VA did not clearly explain in its letters the evidence 
necessary to establish entitlement to an earlier effective 
date for the TDIU, this error was not prejudicial because the 
appellant has not indicated with any degree of specificity 
how any lack of notice or evidence affected the essential 
fairness of the adjudication.  Mayfield, slip op. at 15.

Moreover, all existing records identified by the veteran have 
been obtained.  In addition, as directed by the Board, the 
AMC requested the veteran's SSA records and followed up on 
this request, and was informed in April 2004 that these 
records had been destroyed.  38 C.F.R. § 3.159(c)(2) (2004) 
(VA will end efforts to obtain Federal records where it is 
indicated that such records do not exist).  There is no 
indication that any other records exist that should be 
requested, or that any pertinent, existing evidence was not 
received.  VA thus complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

The veteran's October 1998 claim for a TDIU was granted in a 
November 1998 rating decision, with an effective date of 
January 12, 1998.  The RO established that effective date for 
the following reasons.

The veteran was granted service connection for residuals of 
frozen feet with a 30 percent rating in September 1974.  
Requests for a higher, 50 percent rating were denied, 
including in a January 1991 Board decision.  In June 1992, 
the rating was increased to 50 percent.  At that time, the 
veteran's frozen feet residuals were rated pursuant to 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7122 (1992), under 
which such injuries were rated based on bilateral or 
unilateral involvement.  Bilateral frozen feet with mild 
symptoms and chilblains warranted a 10 percent rating; a 30 
percent rating required persistent moderate swelling, 
tenderness, redness, etc., bilaterally; while a 50 percent 
rating was for application with loss of toes, or parts, and 
persistent severe symptoms bilaterally.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective prior to January 12, 1998).  
Although the veteran did not have loss of toes or parts, the 
RO in June 1992 found that the 50 percent rating was 
warranted because the symptomatology was indicative of 
persistent symptoms that more nearly approximated the higher 
rating.  This was the highest possible evaluation for the 
veteran's frozen feet, because DC 7122 provided for the 
frozen feet to be rated as a single disability, with 
different ratings depending on whether the disability was 
unilateral or bilateral, unless there had been amputation of 
one or more toes (which did not occur in the veteran's case).  
See 38 C.F.R. § 4.104, DC 7122, Note 1 (effective prior to 
January 12, 1998).

Shortly before the veteran filed his October 1998 claim, new 
rating criteria for rating cold injury residuals became 
effective on January 12, 1998.  See 62 Fed. Reg. 65207 
(1997).  Significantly, this new criteria provided for 
separate ratings for each foot.  See 38 C.F.R. § 4.104, DC 
7122, Note 2 (1998) ("Evaluate each affected part (hand, 
foot, ear, nose) separately and combine the ratings, if 
appropriate, in accordance with §§ 4.25 and 4.26").  Under 
the new criteria for rating cold injury residuals, a 30 
percent rating is assigned with the following in affected 
parts: arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  There were further changes to the criteria 
effective on August 13, 1998, see 63 Fed. Reg. 37778 (1998), 
but Note 2, allowing for the first time separate evaluations 
for each foot, was not affected.

Thus, the RO made the TDIU effective January 12, 1998, 
because this was the first date on which a TDIU was 
warranted.  Total disability ratings are authorized for any 
disability-or combination of disabilities-for which the 
Rating Schedule prescribes a 100 percent disability 
evaluation, or, with less disability, if certain criteria are 
met.  Id.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his 
disability or disabilities-provided that, if there is only 
one such disability, it is rated 60 percent or more, or if 
there are two or more disabilities, at least one is rated 40 
percent or more and there is sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).  Significantly, 
38 C.F.R. § 4.16(a)(1) provides that, for the purposes of 
determining whether there is a disability rated 60 percent or 
40 percent, disabilities of both lower extremities, including 
the bilateral factor, will be considered as one disability.  
Thus, because the veteran was entitled to 30 percent ratings 
for each foot disability, his combined rating was 51, with a 
bilateral factor of 5.1 added, for a total of 56.5, or a 60 
percent rating.  38 C.F.R. §§ 4.25, 4.26.  This 60 percent 
rating for the frozen feet residuals, treated as a single 
disability for TDIU purposes, entitled him for the first time 
to consideration for a TDIU on a schedular basis.  The RO 
therefore made the TDIU effective the January 12, 1998 date 
of the change in DC 7122 that rendered the veteran eligible 
for the TDIU under the above reasoning.

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2004).  Although a claim for a TDIU is not specifically 
mentioned, the proper effective date of the grant of a TDIU 
is determined pursuant to these provisions.  See Hurd v. 
West, 13 Vet. App. 449, 451-453 (2000) (analyzing appropriate 
effective date for a TDIU under 38 U.S.C.A. § 5110(b)(2) 
(West 2002)).  The veteran filed his claim for a TDIU in 
October 1998.  Thus, this date would generally be the 
effective date of the TDIU, if granted, because the grant was 
not based on an increase in disability.  Rather the grant was 
based on a change in VA law.  Effective dates for an increase 
in compensation or a TDIU based on a change in VA law is 
governed by 38 U.S.C.A. § 5100(g) (West 2002) and 38 C.F.R. 
§ 3.400(p) (2004), with the latter referring to 38 C.F.R. 
§ 3.114 (2004).  Under those provisions, the effective date 
of an award pursuant to a change in VA law "shall not be 
earlier than the effective date of the act or administrative 
issue" resulting in the change.  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114(a) (2004).  Thus, the RO properly 
found that the earliest effective date for the veteran's TDIU 
was January 12, 1998, the effective date of the change in DC 
7122 that allowed for separate ratings for the veteran's 
frozen feet residuals, thereby rendering him eligible for a 
TDIU because of his 60 percent rating for TDIU purposes under 
38 C.F.R. §§ 4.16, 4.25, and 4.26.

Neither the veteran nor his representative has specifically 
alleged any legal basis for an effective date earlier than 
January 12, 1998.  One possible basis for an earlier 
effective date would be CUE in a prior rating decision.  See 
38 C.F.R. § 3.105(a) (2004).  The Board in its January 2002 
remand (p. 3, par. 2) and the RO in its April 2003 VCAA 
letter (p. 3) offered the veteran and his representative an 
opportunity specifically claim CUE in prior rating actions if 
they desired.  They have not done so, and a claim for an 
earlier effective date based on CUE is therefore not before 
the Board.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997) 
(citing Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Russell 
v. Principi, 3 Vet. App. 310, 315 (1992)).

The veteran's arguments, in his April 2000 and February 2004 
letters and elsewhere, relate to the severity of his medical 
condition and his unemployability prior to the January 12, 
1998 effective date.  However, for the reasons explained 
above, the veteran was not entitled to a higher schedular 
evaluation for his frozen feet residuals prior to the January 
12, 1998 effective date of the amendments to DC 7122, and was 
therefore not entitled to consideration for a TDIU.  These 
arguments are therefore irrelevant to the question of whether 
the veteran is entitled to an earlier effective date for his 
TDIU on a schedular basis, as he was not entitled to one 
regardless of the severity of his medical condition or 
unemployability prior to January 12, 1998.

38 C.F.R. § 4.16(b) does provide that rating boards should 
submit for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
of 38 C.F.R. § 4.16(a).  See also  38 C.F.R. §§ 3.321(b)(1).  
The veteran and his representative have not alleged that he 
was entitled to a TDIU on an extraschedular basis prior to 
January 12, 1998, but, in any event, the evidence reflects 
that he was not.  July 2000 correspondence from the SSA and 
the February 1985 Social Security Award Certificate reflect 
that the veteran was determined to be disabled based on 
Organic Brain Syndrome.  He has also stated that his 
depression contributed to his inability to work.  
Consequently, it has not been established that, prior to 
January 12, 1998, the veteran would have been entitled to a 
TDIU on an extraschedular basis based on unemployability due 
to his service-connected disabilities.  The Board also finds 
that the veteran's case was not so exceptional as to 
otherwise warrant extraschedular consideration.  He is 
therefore not entitled to an earlier effective date based on 
the date entitlement to a TDIU on an extraschedular basis 
arose.

In sum, the RO properly established January 12, 1998 as the 
effective date of the TDIU, because this was the effective 
date of the change in the regulations applicable to rating 
the veteran's frozen feet residuals, giving him a 60 percent 
evaluation under the applicable regulations, and thus 
rendering him eligible for the first time for a schedular 
TDIU.  As there has been no claim or showing of CUE in a 
prior rating decision or that entitlement to a TDIU arose 
earlier than January 12, 1998 on an extraschedular basis, the 
preponderance of the evidence reflects that January 12, 1998 
is the correct effective date for the veteran's TDIU.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for an effective date earlier than 
January 12, 1998 must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for an effective date earlier than January 12, 1998 
for the veteran's TDIU is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


